DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/20/2020, 9/15/202, 3/4/2021, 5/6/2021, 6/15/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/26/2019. 
Status of Application
Claims 1-18 are pending. Claims 1, 7, and 13 are the independent claims. Claims 1, 7, and 13 have been amended. This FINAL Office Action is in response to the “Amendments and Remarks” received on 10/11/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/11/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “information on blind-zone obstacles of the current vehicle A is obtained by removing/deleting information on the current vehicle A and identical information between the information on the junction obstacles and the information on the visible obstacles” and this is not a proper response, as applicant has added terminology to the specification, that is not present in the disclosure. No where does the disclosure state that data is deleted. Thus the Office respectfully disagrees. 
Further, as can be understood, by one in the art, it appears from these cited paragraphs that data is received from V2X device, and that there is data about the current intersection and obstacles from the V2X device, and that data that is removed from the junction obstacles list, thus it appears, that the current vehicle will not see itself as an obstacle or other vehicles noted by the V2X. Further, removing an object from a list of obstacles, is very different than removing/deleting data, thus it is still unclear what the metes and bounds of the claims are. Finally, while the cited paragraphs give examples of how a system could work in this situation, it appears any system that takes intersection device data, vehicle data, and matches them to detect blind zones, would in fact, remove, known data, known vehicles, matched data, thus only monitoring the blind zones. Therefore the Office respectfully disagrees and the claim rejections under 35 U.S.C. § 112 (b) remain.
With respect to the claim rejections under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “Applicant respectfully submits that none of Ohnishi, Li and Kobayashi discloses or teaches the following technical features (i) and (ii) recited in amended claim 1” and further “However, Ohnishi does not disclose "combining the first detection information obtained from the infrastructure sensor 31 with the second detection information on the object obtained by the in vehicle sensor 51". Thus, Ohnishi does not disclose "combining the information on the junction obstacle acquired by the acquisition device at the junction with the information on the visible obstacle in the detection range of the self-driving vehicle" recited in amended claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Ohnishi, clearly discloses the claimed subject matter as required by currently presented claims and as mapped out below. The Office agrees that Ohnishi discloses using both the vehicle data, the intersection data from an intersection device, and map data,  to detect vehicles, blind spots, combined blind spots, and control vehicles accordingly. Ohnishi discloses and is cited by applicant “ A method of processing vehicle information of the present disclosure includes: obtaining first blind spot information from an infrastructure system having an infrastructure sensor detecting a surrounding object, the first blind spot information indicating a blind spot region due to the object observed from the infrastructure sensor; generating second blind spot information indicating a blind spot region due to the object observed from an in-vehicle sensor detecting the object; and outputting common blind spot information indicating a first common blind spot region common to the blind spot regions based on the first blind spot information and the second blind spot information to the external device” [Ohnishi, ¶ 0033] and “The detection recognizer 52 has an object combination unit 53 and a blind spot information combination unit 54. Based on the second detection information obtained from the in-vehicle sensor 51, the object combination unit 53 detects the object present within the detection target area and generates the second object information such as location, size, and speed of the object detected by the in-vehicle sensor 51. The object combination unit 53 is an example of a combination unit. The object combination unit 53 outputs object combined information, which is a combination of the second object information generated from the second detection information and the first object information obtained from the infrastructure system 3, to the determination controller 55. The determination controller 55 reads road atlas information of surroundings of the vehicle 5 from the road atlas database 56 storing road information and the like, generates object map information in which the object combined information is mapped onto the road atlas information, and outputs the generated object map information to the blind spot information combination unit 54. The object combination unit 53 may read the road atlas information of the surroundings of the vehicle 5 from the road atlas database 56, may generate the object map information, and may output the generated object map information to the blind spot information combination unit 54. From the second object information generated by the object combination unit 53, the blind spot information combination unit 54 calculates the blind spot region due to the occlusion as illustrated in FIG. 3. The blind spot information combination unit 54 also calculates the blind spot region resulting from the FOV included in the second detection information from the in-vehicle sensor 51. The blind spot information combination unit 54 superimposes the blind spot region resulting from the occlusion and the blind spot region resulting from the FOV and extracts a blind spot region for the in-vehicle sensor 51. In this way, the blind spot information combination unit 54 generates the second blind spot information such as location and size of the blind spot region for the in-vehicle sensor 51. The blind spot information combination unit 54 is an example of a combination unit” [Ohnishi, ¶ 0090-0094]. 
Therefore the Office respectfully disagrees with applicants remarks.
Applicant further remarks “Ohnishi does not disclose "the common blind spot information is obtained by removing information on the vehicle, and the first detection information obtained from the infrastructure sensor 31 ( corresponding to "information on the junction obstacle acquired by the acquisition device at the junction" of amended claim 1) and the second detection information on the object obtained by the in-vehicle sensor 51 ( corresponding to "information on the visible obstacle in the detection range of the self-driving vehicle" of amended claim 1 ), from the first detection information obtained from the infrastructure sensor 31 ( corresponding to "information on the junction obstacle acquired by the acquisition device at the junction" of amended claim 1 )". Thus, Ohnishi does not disclose "the information on the blind-zone obstacle is obtained by removing information on the self driving vehicle, and identical information between the information on the junction obstacle acquired by the acquisition device at the junction and the information on the visible obstacle in the detection range of the self-driving vehicle, from the information on the junction obstacle acquired by the acquisition device at the junction" recited in amended claim 1. Actually, in the present application, the information on the blind-zone obstacle is included in the information on the junction obstacle acquired by the acquisition device at the junction, the "information on the blind-zone obstacle" of amended claim 1 is certainly acquired by acquired by the acquisition device at the junction. Instead, Ohnishi discloses "the first blind spot information indicating a blind spot region due to the object observed from the infrastructure sensor" (see paragraph [0031] of Ohnishi). That is to say, the first blind spot information of Ohnishi is not acquired by the infrastructure sensor 31. As such, "common blind spot information indicating a first common blind spot region common to the blind spot regions based on the first blind spot information and the second blind spot information to the external device" is not be acquired by the infrastructure sensor. Thus, the "common blind spot information" of Ohnishi is not equivalent to the "information on the blind-zone obstacle" of amended claim 1. Further, Ohnishi certainly cannot disclose "selecting information on a blind-zone obstacle in a blind zone of the self-driving vehicle at the junction" recited in amended claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Ohnishi, clearly discloses the claimed subject matter as required by currently presented claims and as mapped out below. As mapped out, and best understood by applicants specification, the claims require data to be collected by an intersection device and a vehicle, for the data to be combined, and then for like data and self-vehicle data to be removed. This is exactly what Ohnishi discloses. The data is received from the infrastructure, and the self vehicle, about everything both detect, then blind spots for each are combined, and this data is used to control the vehicle. The data for known objects and like objects are not used in this system, thus removed from the blind spot, for example objects and vehicle in roads R2, E22, E21 and such. This data is measured but not in the combined blind spots, thus removed from the blind spot combination process, as required by the claims and disclosed by Ohnishi. Therefore the Office respectfully disagrees with applicants remarks.
Applicant remarks “Therefore, Ohnishi fails to disclose the technical feature (i) "combining the information on the junction obstacle acquired by the acquisition device at the junction with the information on the visible obstacle in the detection range of the self-driving vehicle, and selecting information on a blind-zone obstacle in a blind zone of the self-driving vehicle at the junction, wherein the information on the blind-zone obstacle is obtained by removing information on the self-driving vehicle, and identical information between the information on the junction obstacle acquired by the acquisition device at the junction and the information on the visible obstacle in the detection range of the self-driving vehicle, from the information on the junction obstacle acquired by the acquisition device at the junction" recited in amended claim 1” and the Office respectfully disagrees, as stated above, and mapped out below.
Applicant remarks “Thus, Li does not disclose or teach the above distinguishing technical feature (i) recited in amended claim 1. Thus, Li fails to cure the deficiencies of Ohnishi” and the Office respectfully disagrees.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second,  Li was only introduced to further demonstrate removing like data is known.  Li, which is also a vehicle control system for vehicles, based on locations, teaches “wherein the information is obtained by removing the information on both data sets” [Li, ¶ 0032]. Therefore the Office respectfully disagrees with applicants remarks.
Applicant remarks “Kobayashi does not disclose or teach the above distinguishing technical feature (i) recited in amended claim 1. Thus, Kobayashi fails to cure the deficiencies of Ohnishi.” and the Office respectfully disagrees.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Kobayashi was only introduced to further demonstrate removing another mapped out feature below and was never cited as teaching this limitation.  Therefore the Office respectfully disagrees with applicants remarks.
Applicant remarks “Ohnishi does not disclose the technical feature (ii) "predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle, according to the road information; and controlling a moving track of the self-driving vehicle based on the moving track of the obstacle predicted" recited in amended claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that Ohnishi, clearly discloses the claimed subject matter as required by currently presented claims and as mapped out below. Ohnishi clearly discloses using blind spot information, and obstacles trajectories to control own vehicle, as mapped out below. [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19], most clearly Figure 19 and the corresponding paragraphs cited. Therefore the Office respectfully disagrees with applicants remarks.
Applicant further remarks “Thus, Li does not disclose or teach the above distinguishing technical feature (ii) recited in amended claim 1. Thus, Li fails to cure the deficiencies of Ohnishi. Kobayashi does not disclose or teach the above distinguishing technical feature (ii) recited in amended claim 1. Thus, Kobayashi fails to cure the deficiencies of Ohnishi” and the Office respectfully disagrees.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Kobayashi was only introduced to further demonstrate removing another mapped out feature below and was never cited as teaching this limitation.  Therefore the Office respectfully disagrees with applicants remarks.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
Therefore the claim rejections under 35 U.S.C. § 103 remain.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “wherein the information on the blind-zone obstacle is obtained by removing information on the self-driving vehicle, and the information on the junction obstacle and the information on the visible obstacle” and the metes and bounds of this limitation are unclear. First, does this mean deleting, ignoring, merely not using the self-driving information? For example, if out of all data, only blind spot data is used, thus no data on the self-driving vehicle is being used, is this “removing”? Further, marking identical information data sets are and determining blind spots, and only the sending out data on these blind spots, would that be “removing”? Or better yet, simple taking data sets where only one system measured, is that removing? Finally, does this need to be deleted, or just not used? When the Office looks into the specification, it appears to merely state “removing” which is unclear as to what would be and what would not be removing? Especially since this data is continuously received and used. Ignored or not used for calculations appears to be more definite. Also, based on how the claim is written out now that it is amended, is the removing of both the self-driving vehicle AND identical information being carried out or is there is a missing function or step for the identical information? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office will interpret any type of system that uses multiple sets of data, to measure blind spots, as reading on the claims. Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 1.
Claim 13 is rejected under the same rational as Claim 1.
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-11, and 13-17 are rejected under 35 USC 103 as being unpatentable over Ohnishi et al. (United States Patent Publication 2018/0336787) in view of Li et al.  (United States Patent Publication 2017/0129484).
With respect to Claim 1: While Ohnishi discloses “A track prediction method for an obstacle at a junction” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“implemented by a self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
“comprising: acquiring environment information of a junction to be passed by a self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and acquiring information on a visible obstacle in a detection range of the self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“wherein the environment information comprises road information and information on a junction obstacle acquired by an acquisition device located at the junction” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“combining the information on the junction obstacle acquired by the acquisition device at the junction with the information on the visible obstacle in the detection range of the self-driving vehicle” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and selecting information on a blind-zone obstacle in a blind zone of the self-driving vehicle at the junction” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“wherein the information on the blind-zone obstacle is obtained by removing information on the self-driving vehicle,  and information on the junction obstacle and the information on the visible obstacle and the information on the junction obstacle acquired by the acquisition device at the junction and the information on the visible obstacle in the detection range of the self-driving vehicle from the information on the junction obstacle acquired by the acquisition device at the junction ” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
 “and predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle, according to the road information” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
“and controlling a moving track of the self-driving vehicle based on the moving track of the obstacle predicted” [Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0097, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19];
Ohnishi does not specifically state that like data is removed from analysis.
Li, which is also a vehicle control system for vehicles, based on locations, teaches “wherein the information is obtained by removing the information on both data sets” [Li, ¶ 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li into the invention of Ohnishi to not only include using object, blind spot, map and sensor data to calculate vehicle controls as Ohnishi discloses but to also remove data sets from sensors when the object is detected over and over again as taught by Li with a motivation of creating a more robust system can properly obtain whole position data [Li, ¶ 0032]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on blind spots and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Ohnishi discloses “The track prediction method of claim 1, wherein acquiring environment information of a junction to be passed by the self-driving vehicle comprises: when a distance between the self-driving vehicle and the junction reaches a preset distance, receiving the environment information acquired by the acquisition device at the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19].
With respect to Claim 3: Ohnishi discloses “The track prediction method of claim 1, wherein combining the information on the junction obstacle acquired by the acquisition device at the junction with the information on the visible obstacle in the detection range of the self-driving vehicle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and selecting information on the blind-zone obstacle in the blind zone of the self-driving vehicle at the junction comprises” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“matching the information on the junction obstacle with the information on the visible obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“determining whether the information on the junction obstacle and the information on the visible obstacle comprise identical information” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“and if the information on the junction obstacle and the information on the visible obstacle comprise information on a same obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-0274 and Figures 1, 5-7, 17-19]; 
“obtaining the information on the blind-zone obstacle by removing the identical information from the information on the junction obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0244-0252, 0263-027400 and Figures 1, 5-7, 17-19].
With respect to Claim 4: Ohnishi discloses “The track prediction method of claim 3, wherein determining whether the information on the junction obstacle and the information on the visible obstacle comprise identical information comprises: acquiring historical frame data of a first obstacle located at the junction” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274];
“based on the information on the junction obstacle; acquiring historical frame data of a second obstacle in the detection range of the self-driving vehicle, based on the information on the visible obstacle; performing feature matching to the historical frame data of the first obstacle and the historical frame data of the second obstacle by using a preset model” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and when a matching result is greater than a preset threshold, determining that information corresponding to the first obstacle and information corresponding to the second obstacle are identical” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
With respect to Claim 5: Ohnishi discloses “The track prediction method of claim 1, further comprising: determining whether the information on the junction obstacle comprises information on the self-driving vehicle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and if the information on the junction obstacle comprises the information on the self-driving vehicle, removing the information on the self-driving vehicle from the information on the junction obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
With respect to Claims 7-11: all limitations have been examined with respect to the method in claims 1-5. The device taught/disclosed in claims 7-11 can clearly perform on the method of claims 1-5. Therefore claims 7-11 are rejected under the same rationale.
With respect to Claims 13-17: all limitations have been examined with respect to the method in claims 1-5. The storage medium taught/disclosed in claims 13-17 can clearly perform on the method of claims 1-5. Therefore claims 13-17 are rejected under the same rationale.
Claims 6, 12, and 18 are rejected under 35 USC 103 as being unpatentable over Ohnishi et al. (United States Patent Publication 2018/0336787) in view of Li et al.  (United States Patent Publication 2017/0129484), and in view of Kobayashi et al.  (United States Patent Publication 2018/0225963).
With respect to Claim 6: While Ohnishi discloses “The track prediction method of claim 1, wherein predicting a moving track of an obstacle corresponding to the information on the blind-zone obstacle according to the road information comprises: acquiring historical frame data of the blind-zone obstacle based on the information on the obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274]; 
“and predicting a moving track of the blind-zone obstacle at the junction, according to junction environment information and the road information in combination with the historical frame data of the obstacle” [at least Ohnishi, ¶ 0033-0053, 0064-0068, 0086-0090, 0192-0204, 0244-0252, and 0263-0274].
Ohnishi does not specifically state that the traffic lights state are detected, rather map data.
Kobayashi, which is also a vehicle control system for vehicles, based on locations, teaches “predicting a moving track of the blind-zone obstacle at the junction, according to junction environment information and signal light state information in the road information” [at least Kobayashi, ¶ 0083-0085 and 0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kobayashi into the invention of Ohnishi to not only include using object, blind spot, map and sensor data to calculate vehicle controls as Ohnishi discloses but to also include traffic light data when controlling vehicles as taught by Kobayashi with a motivation of creating a more robust system (increased safety) by accounting for traffic lights as well as vehicles and blind spots. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control based on blind spots and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 12: all limitations have been examined with respect to the method in claim 6. The device taught/disclosed in claim 12 can clearly perform on the method of claim 6. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 6. The storage medium taught/disclosed in claim 18 can clearly perform on the method of claim 6. Therefore claim 18 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669